DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “feature” is frequently used to describe some quantity which appears as an argument of a numerical function (i.e. as a numerical value). However, various references to a “similarity” between two “features” are unclear as to how a “similarity” between two numerical values is defined.

Claim 1 recites (claim 1, step 2a) the building a 14-layer neural network; however, claim 2 describes the neural network of claim 1 step 2a as containing 18 layers.
Claim 1, steps 2, 2a, and 2b recite distinct “neural network” elements, rendering it unclear which is referenced by the subsequent reference to a “neural network” (claim 1, step 11a).
The terms “the trained convolutional neural network” (claim 1, section 2b), “the fifth to seventh convolutional layers” (claim 3, lines 4-5) and “the eighth to thirteenth convolutional layers” (claim 3, line 5) lack proper antecedent basis.
Several recitations such as “T denotes a transpose function” (claim 1, line 21; claim 4, line 6), Vq denotes the qth image (claim 4, line 5; claim 5, line 6), “Tj denotes the jth text” (claim 4, line 6; claim 5, line 5), “Tr denotes an rth text” (claim 4, line 7), “Vs denotes the sth image” (claim 5, 
Allowable Subject Matter
Claims 1-7, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Re claim 1 (and dependent claims 2-7), the art of record does not teach or suggest the particular arrangement of a bidirectional attention-based image-text retrieval method in which the described image-text pairs are selected, features are extracted via neural network, a 14-layer neural network is built, an image is sequentially selected, a text is randomly selected, a bidirectional attention module is built, text-image similarities are calculated and feature importances are calculated according to the described equations, text and image features are reconstructed and acquired, text and image matching probabilities are calculated, cross entropies are determined, and an attention matrix is trained, so as to select a highest matching probability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663